Title: Orders and Instructions for Major General Artemas Ward, 4 April 1776
From: Washington, George
To: Ward, Artemas

 

Sir
Head Quarters Cambridge 4th April 1776

You are hereby Ordered and directed to take upon you the Command of the Continental Forces remaining in the Province of the Massachusetts Bay for the defence and security of the same and for the protection of the Continental Stores. You are therefore to observe the following Orders and Instructions. Vizt:
1st You will comply with any requisition of the General Court or Council of said Province respecting the Troops under your Command, if not incompatible with any Order receiv’d from me, or which has been or may be sent you from Congress.
2d All Provisions and Military Stores of every kind are to be collected together and sufficiently guarded. You will also afford every necessary protection to the Stores and Vessells which lay at Beverly.
3d If it should be found more convenient to have the Regiments Quarter’d in the Barracks at Roxbury, and in those erected by the Enemy on the Neck, and it should be agreeable to the General Court, or Council I shall have no objection to it. Some Men should be kept on Bunker’s Hill, and should be employed in levelling the lower Lines of that Work next Prospect and Winter Hills. All the Lines upon Boston Neck ought also in my opinion to be demolished, as it is a defence against the Country and no Security to the Town. The Flêches at West Boston ought also to be demolished.
4th All the Troops are to be employed in compleating such Works as are already begun, and such as may be resolved on by the General Court or Council, for the defence of the Harbour &c. Colonel Gridley will be left to construct and superintend these Works; an Exact Account is to be kept, and a particular Valuation made of all the Materials, whether Old or New, that may be used in these Works, to be ready whenever it may be called for. This is by no means to be neglected.
5 The Work upon Beacon Hill should be repaired, and, in my opinion, be made strong, as it commands Fort Hill and all the lower Works, and would endanger the loss of them, if it

should be possessed by the Enemy. No time should be lost in fixing with the General Court or Council upon proper Signals for alarming the Country upon the appearance of a Fleet. For the purpose of gaining as much time as possible I think the Alarm ought to be given from Cape Ann or Marblehead, and forwarded by (agreed) Signals to Boston and thence into the Country. This matter should not be delayed.
6th A Guard should be kept over the Powder Magazine which I think would be safer in Boston. The powder should be often Shifted. A Commissary or Conductor of Artillery Stores will be left who is to deliver nothing without an Order from you, or the Commanding Officer.
7th Mr Quarter Master Parke, and a Commissary of Provisions will remain here ’till the Affairs of their respective departments are arranged, and proper Persons fixed upon to do the duties of their several Offices.
8th The Paymaster General will probably continue here ’till some regulation is adopted. Money will be left in his hands to answer the pay of the Troops and Contingent Expences of this department, which may be drawn for by your Warrant, but with respect to Accounts and transactions of which you have had no knowledge, let them be specially reported and paid by particular Order.
9 All Captures made by the Continental Armed Vessells are to be immediately Libell’d in the Court of Admiralty of the District to which they may be carried. All Officers, Soldiers and Men of Wars Men are considered as Prisoners, the former to be sent and confined to some Town the others sent to such Goals as the General Court shall direct. No Condemn’d property to be sold ’till the day of sale is three times advertized, and a particular enumeration of the Cargo in the News Papers of Boston or Cambridge, Watertown & Worcester, and a special report thereof made to you, that if any thing is wanted in the Commissary or Quarter Masters departments they may be notified thereof.
10 Every possible method is to be used for the preservation of the Barracks. If any of them are wanted for any of the new Works they may be taken after valuation thereof.
11th The Vessells which were left in Boston by the Enemy,

some with and some without Cargoes, and which I am told various Claims are laid to, must not be delivered up unless the Person claiming will give proper Security to abide the determination of Congress respecting them. In that Case an exact Inventory to be taken in Order to ascertain the Value. The Wheat left by the Kings troops is to be attended to and preserved as much as possible from damage. It ought either to be sold, or converted into Flour for the use of the Army. The Quarter Master & Commissary may be consulted on this Head.
12 The Regiments should be kept as much together as possible for the purpose of disciplining the Men when they are not upon fatigue duty. No Furloughs should be granted but in Cases of extreme necessity, and both Officers and Men kept strictly to their duty. The utmost frugality must be consulted in all expences of the Army.
13 The flat bottom’d Boats, Whale Boats and floating Batteries, are to be continued in the care of Captain Sylvanus Drew—They must be hawl’d into a convenient place of safety, and proper care taken to prevent their being destroyed or suffering damage from the Heat of the Weather—Their Oars, paddles &c. are to be put into some safe Store.
14 All Officers and Seamen taken in Transport Vessells employed in the Enemy’s Service are to be released on Condition they give a very strict parole not to act against the American Colonies during the present Contest.
Lastly I would recommend to your particular attention the keeping up a Strict discipline among both Officers and Soldiers. I need not mention that the reputation of the Army and perhaps the Salvation of the Province depends upon your exertions to preserve due Order and decorum among the Troops. All attempts to Mutiny, or disobedience of Orders should be severely punished. Any matters not particularly specified in the foregoing Instructions must be submitted to your own Judgement & discretion—I must desire you to advise me from time to time of your proceedings and of any public matters you may think worth communicating. I am Sir Your most obedt Servant

Go: Washington

